DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 10 February 2022, has been reviewed and entered. Claims 1, 7, and 12 are amended and claims 19 and 20 are canceled, leaving claims 1-18 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive.
Applicant’s arguments are drawn to amended subject matter and are addressed in the new grounds of rejection below.

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities: There is no antecedent basis for “the single exterior block” or “the single interior block.” For the purpose of examination, these recitations are being treated as if they properly recite “the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 12 recite the limitation "the same material." There is insufficient antecedent basis for this limitation in the claim.
Claims that depend from a rejected claim are also rejected.

Claim Rejections - 35 USC § 103

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutaka’714 (JP 2002069714 A) in view of MITSUTAKA’508 (JP 11172508 A) and Sailrite (https://sailrite.wordpress.com/2015/07/09/3-types-of-zipper-stops/).


a first closable opening running from below a front center of a waistband of the garment (between 33 and 14);
a second closable opening running from beyond the first closable opening (between 33 and 8),
a zipper track running from below the front center of the waistband (3);
a single exterior blocking member traversing the zipper track (at 42 as shown in fig 7; regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), the exterior blocking member being attached to an exterior of the garment and separating the first closable opening from the second closable opening (fig 7); and
a single interior blocking member traversing the zipper track (33, regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), the interior blocking member being attached to an interior of the garment opposite the exterior blocking member (see figs),
wherein the zipper track is continuous (fig 5) and includes a first zipper pull on a first side of the exterior blocking member and a second zipper pull on a second side of the exterior blocking member (31 and 32).
down along a crotch area of the garment; the second closable opening running from beyond the first closable opening, through the crotch area, and up toward a rear center of the waistband; the zipper track running from below the front center of the waistband, through the crotch area, and up toward the rear center of the waistband.
MITSUTAKA’508 discloses an underside opening for a lower body garment (“PANTS USING SLIDE FASTENER,” title), the underside opening comprising: a first closable opening running from below a front center of a waistband of the garment down along a crotch area of the garment (9); a second closable opening running from beyond the first closable opening, through the crotch area, and up toward a rear center of the waistband (10); a zipper track running from below the front center of the waistband, through the crotch area, and up toward the rear center of the waistband (combination of 13a and 13b).
The only difference between Mitsutaka’714 and Mitsutaka’508 is that Mitsutaka’714’s underside opening ends at the crotch area and Mitsutaka’508’s underside opening extends along/ through the crotch area and up toward a rear center of the waistband.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extended the underside opening for the purpose of achieving the desired aesthetics, ventilation, coverage, and function.

Mitsutaka’714 does disclose the pants are cloth and that stoppers 33 and 63 may be metal, vinyl, and sewing with thread. Cloth and fabric are synonymous.
Although the present specification supports the blocking members being “the same material from which the pants are made,” (para. 0012) the specification lacks criticality for this feature by saying the blocking members “may be any suitable material” (para. 0012) including or not including the pants material. Furthermore, the disclosure is silent as to any particular material for the blocking members or pants.
Sailrite teaches forming a zipper stop from fabric and sewing it into the garment on top of the zipper track (Sailrite teaches, “To not have to buy any extra pieces, like the zipper stops, you can use scrap fabric or binding to act as a stop at the top of your zipper. To do this, cut a small rectangle of fabric or binding and fold it over the zipper teeth. Sew it in place while sewing the zipper onto your application to create a nice, clean-looking top stop that blends in with your fabric.”). A zipper stop is the functional and structural equivalent of the claimed blocking members (Sailrite teaches, “to act as a stop at the top of your zipper”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric/ cloth as the material of the Mitsutaka’714 blocking members (as taught by Sailrite), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


As to claim 2, Mitsutaka’714 discloses the underside opening according to claim 1, further including an interior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 3, Mitsutaka’714 discloses the underside opening according to claim 2, further including an exterior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 4, Mitsutaka’714 discloses the underside opening according to claim 3, wherein the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the garment by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  

As to claim 5, Mitsutaka’714 discloses the underside opening according to claim 4, wherein the first zipper pull opens and closes the zipper track along the first closable opening and the second zipper pull opens and closes the zipper track along the second closable opening (fig 5).  


Mitsutaka’508 teaches a third zipper pull that opens and closes the zipper track along the second closable opening (Mitsutaka’508 discloses four sliders 23a-d on the zipper track).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a third zipper pull for the purpose of selectively opening and closing the zipper track, to open some portions while leaving other portions closed.  


    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


As to claim 7, Mitsutaka’714 discloses a pair of pants (“pants,” title) comprising: a first leg opening (fig 1); a second leg opening (fig 1); a waist opening (fig 1); a lowest crotch point (fig 1); a first closable opening running from below a front center of the waist opening down toward the lowest crotch point (between 33 and 14); a second closable opening running from beyond the first closable opening (between 33 and 8); a 
a single exterior blocking member traversing the zipper track (42 as shown in fig 7; regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), the exterior blocking member being attached to an exterior of the pants and separating the first closable opening from the second closable opening (fig 7); and
a single interior blocking member traversing the zipper track (33; regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), the interior blocking member being attached to an interior of the Pants opposite the exterior blocking member (see figs),
wherein the zipper track is continuous (fig 5) and includes a first zipper pull on a first side of the exterior blocking member and a second zipper pull on a second side of the exterior blocking member (31 and 32).
Mitsutaka’714 does not disclose a second closable opening running from beyond the first closable opening, through the lowest crotch point, and up toward a rear center of the waist opening.
MITSUTAKA’508 discloses a pair of pants (“PANTS USING SLIDE FASTENER,” title), comprising a second closable opening running from beyond the first closable opening, through the lowest crotch point, and up toward a rear center of the waist opening (10).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extended the underside opening for the purpose of achieving the desired aesthetics, ventilation, coverage, and function.
Mitsutaka’714 does not disclose “wherein the single exterior block and the single interior block are formed of the same material as the garment and are sewn into the garment on top of the zipper track.”
Mitsutaka’714 does disclose the pants are cloth and that stoppers 33 and 63 may be metal, vinyl, and sewing with thread. Cloth and fabric are synonymous.
Although the present specification supports the blocking members being “the same material from which the pants are made,” (para. 0012) the specification lacks criticality for this feature by saying the blocking members “may be any suitable material” (para. 0012) including or not including the pants material. Furthermore, the disclosure is silent as to any particular material for the blocking members or pants.
Sailrite teaches forming a zipper stop from fabric and sewing it into the garment on top of the zipper track (Sailrite teaches, “To not have to buy any extra pieces, like the zipper stops, you can use scrap fabric or binding to act as a stop at the top of your zipper. To do this, cut a small rectangle of fabric or binding and fold it over the zipper teeth. Sew it in place while sewing the zipper onto your application to create a nice, clean-looking top stop that blends in with your fabric.”). A zipper stop is the functional 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric/ cloth as the material of the Mitsutaka’714 blocking members (as taught by Sailrite), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric/ cloth as the material of the Mitsutaka’714 blocking members (as taught by Sailrite), for the purpose of providing a known material for pants in combination with a zipper stop that “blends in with your fabric” (Sailrite).

As to claim 8, Mitsutaka’714 discloses an interior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 9, Mitsutaka’714 discloses an exterior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 10, Mitsutaka’714 discloses the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the pants by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  



    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


As to claim 12, Mitsutaka’714 discloses a closable opening for a crotch area of a garment (“PANTS USING SLIDE FASTENER, AND SLIDE FASTENER,” title) 
A single exterior blocking member traversing the outer side of the zipper track (at 42 as shown in fig 7; regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), wherein the exterior blocking member is designed and configured to prevent a zipper pull from continuing along the zipper track (capable of preventing, by providing a physical barrier): and
A single interior blocking member traversing the inner side of the zipper track and being opposite the exterior blocking member (33; regarding the limitation “single,” the claim is a “comprising” claim which is inclusive or open-ended and does not exclude additional, unrecited elements such as additional blocking members, see MPEP 2111.03(I)), wherein the interior blocking member is designed and configured to prevent a zipper pull from continuing along the zipper track (capable of preventing, by providing a physical barrier), wherein the zipper track includes a first zipper pull on a first side of the exterior blocking member and a second zipper pull on a second side of the exterior blocking member (31 and 32).  
Mitsutaka’714 does not disclose the single, continuous zipper track running from below a front portion of a waistband of the garment, through the crotch area, and up toward a rear portion of the waistband.
MITSUTAKA’508 discloses a closable opening for a crotch area of a garment, comprising a single, continuous zipper track running from below a front portion of a 
The only difference between Mitsutaka’714 and Mitsutaka’508 is that Mitsutaka’714’s underside opening ends at the crotch area and Mitsutaka’508’s underside opening extends through the crotch are and up toward a rear center of the waistband.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have extended the underside opening for the purpose of achieving the desired aesthetics, ventilation, coverage, and function.
Mitsutaka’714 does not disclose “wherein the single exterior block and the single interior block are formed of the same material as the garment and are sewn into the garment on top of the zipper track.”
Mitsutaka’714 does disclose the pants are cloth and that stoppers 33 and 63 may be metal, vinyl, and sewing with thread. Cloth and fabric are synonymous.
Although the present specification supports the blocking members being “the same material from which the pants are made,” (para. 0012) the specification lacks criticality for this feature by saying the blocking members “may be any suitable material” (para. 0012) including or not including the pants material. Furthermore, the disclosure is silent as to any particular material for the blocking members or pants.
Sailrite teaches forming a zipper stop from fabric and sewing it into the garment on top of the zipper track (Sailrite teaches, “To not have to buy any extra pieces, like the zipper stops, you can use scrap fabric or binding to act as a stop at the top of your zipper. To do this, cut a small rectangle of fabric or binding and fold it over the zipper 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric/ cloth as the material of the Mitsutaka’714 blocking members (as taught by Sailrite), since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide fabric/ cloth as the material of the Mitsutaka’714 blocking members (as taught by Sailrite), for the purpose of providing a known material for pants in combination with a zipper stop that “blends in with your fabric” (Sailrite).

As to claim 13, Mitsutaka’714 discloses an interior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 14, Mitsutaka’714 discloses an exterior flap designed and configured to reversibly cover the zipper track (see annotated fig 7 below).  

As to claim 15, Mitsutaka’714 discloses the interior flap and the exterior flap include curvatures to prevent bunching during normal wear of the garment by a wearer (see figs 1 and 4 which show the flexibility of the pants provides curvatures in the material).  

As to claim 16, Mitsutaka’714 discloses the closable opening according to claim 13, wherein the interior flap is connected to the interior blocking member (all of the component parts of the pants are connected directly or indirectly to one another).  

As to claim 17, Mitsutaka’714 discloses the closable opening according to claim 16, wherein the exterior flap is connected to the exterior blocking member (all of the component parts of the pants are connected directly or indirectly to one another).  

As to claim 18, Mitsutaka’714 discloses the closable opening according to claims 12, wherein the first zipper pull closes the zipper track when moving away from the exterior blocking member and the second zipper pull closes the zipper track when moving away from the exterior blocking member (fig 5).

    PNG
    media_image1.png
    574
    610
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732